                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   ROCKETPOWER, INC., a Delaware corporation,                        No. C 19-02900 WHA
For the Northern District of California




                                          11                  Plaintiff,
                                                                                                                 ORDER GRANTING
    United States District Court




                                          12     v.                                                              DEFENDANT’S MOTION
                                                                                                                 TO TRANSFER AND
                                          13   STRIO CONSULTING, INC., a Minnesota                               DENYING MOTION TO
                                               corporation,                                                      DISMISS AS MOOT
                                          14
                                                              Defendant.
                                          15                                                     /
                                          16
                                                                                       INTRODUCTION
                                          17
                                                      In this action, defendant moves to dismiss the complaint or alternatively to transfer the
                                          18
                                               action to the District of Minnesota. For the reasons herein, the motion to transfer is GRANTED.
                                          19
                                                                                         STATEMENT
                                          20
                                                      Plaintiff RocketPower, Inc. is a California-based corporation which provides staffing
                                          21
                                               services to companies in California, Arizona, and Texas. Defendant Strio Consulting, Inc. is a
                                          22
                                               Minnesota-based corporation that supplies staffing solutions in eighteen states. They entered
                                          23
                                               into a non-exclusive verbal agreement in 2017. In other words, RocketPower used Strio’s
                                          24
                                               services for some of its clients, but not all (Dkt. Nos. 8-1 ¶ 7; 11 at 4 n.2; 11-1, Exh. 5 ¶¶ 2–3,
                                          25
                                               5–6, 10–11).
                                          26
                                                      The operative complaint references three separate contractual relationships. First, the
                                          27
                                               aforementioned 2017 verbal agreement entered into by Strio and RocketPower. Second, the
                                          28
                                               agreements between RocketPower and its clients. Third, the agreements between
                                               Strio/RocketPower and their recruits (Dkt. No. 11-1, Exh. 5 ¶¶ 9, 36–37, 60–61).
                                           1          The 2017 verbal agreement provided that Strio and RocketPower would split expenses
                                           2   and profits. RocketPower controlled the business processes. Strio managed payroll and
                                           3   employee benefits. Strio also helped RocketPower find recruits (id. ¶¶ 9–11, 13, 16–17).
                                           4          To illustrate, when a RocketPower client identified a hiring need, the client contacted
                                           5   RocketPower. In turn, both RocketPower and Strio advertised the position and solicited
                                           6   candidates to apply. A blended team of RocketPower and Strio employees screened applicants
                                           7   and extended verbal offers to selected candidates. Following the verbal offer, the same
                                           8   RocketPower or Strio employee who made the verbal offer then sent a written confirmation. The
                                           9   recruit would then be operationally controlled by a RocketPower coordinator. Strio executed the
                                          10   final paperwork. All of this is based on the allegations in the complaint (id. ¶¶ 12–18).
For the Northern District of California




                                          11          Recruits executed one of three forms of agreement with Strio/RocketPower: (i) an
    United States District Court




                                          12   “Employment Agreement”; or (ii) an “Independent Contractor Agreement”; or (iii) a “Consultant
                                          13   Employment Agreement” (Dkt. Nos. 8-1 Exhs. A, B; 11-3 Exhs. B, D, E). Sometimes these
                                          14   agreements mentioned RocketPower, sometimes they did not. In the examples of the
                                          15   employment and independent contractor agreements provided, RocketPower is mentioned
                                          16   throughout — on equal footing with Strio (Dkt. Nos. 8-1 Exhs. A, B; 11-3 Exh. B). In contrast,
                                          17   in the examples of the consultant agreements provided, RocketPower is never mentioned (Dkt.
                                          18   No. 11-3 Exhs. D, E).
                                          19          The operative complaint homed in on two particular recruits hired through the above
                                          20   process who executed consultant agreements. Both worked in California for two RocketPower
                                          21   California clients. Specifically, in January 2018, a RocketPower California-based client named
                                          22   Reflektive hired Christine Covert through the RocketPower/Strio partnership. In July 2018,
                                          23   another RocketPower California-based client named Minted hired contractor Paula-Anne
                                          24   Sherron through the RocketPower/Strio partnership (Dkt. No. 11-1, Exh. 5 ¶¶ 36–37, 60–67).
                                          25          The terms of the agreements with these consultants were identical. Both agreements
                                          26   contained covenants not to compete, Minnesota forum-selection clauses, and Minnesota choice-
                                          27   of-law provisions (although they both also stated that the agreement “will be governed by the
                                          28   law of the state in which the [s]ervices are primarily performed”). Both agreements were solely


                                                                                                2
                                           1   executed by a Strio Representative and the recruit. Neither form of agreement referred to
                                           2   RocketPower (Dkt. No. 11-3 Exhs. D, E). Nonetheless, RocketPower eventually allowed both
                                           3   consultants to accept employment with RocketPower’s clients. Strio never waived the covenants
                                           4   not to compete in the recruits’ agreements (Dkt. No. 11-1, Exh. 5 ¶¶ 80–82, 86–87).
                                           5          In April 2019, the relationship between RocketPower and Strio devolved into litigation
                                           6   with each bringing claims against the other. First, on April 17, 2019, Strio filed its complaint in
                                           7   the District of Minnesota against RocketPower and no one else stemming from the 2017 verbal
                                           8   agreement between the two companies (Dkt. No. 11-1, Exh. 1). Strio alleged breach of contract,
                                           9   unjust enrichment, and civil theft and conversion (id. at 6–7). Specifically, Strio accused
                                          10   RocketPower of holding out on paying for expenses and sharing its received profits (id. ¶¶ 29,
For the Northern District of California




                                          11   33–34, 37–39). On May 24, 2019, RocketPower counterclaimed — accusing Strio of breaching
    United States District Court




                                          12   the 2017 verbal agreement among other claims (Dkt. No. 11-1, Exh. 3, Counterclaim ¶ 38).
                                          13          Second, on April 30, 2019, RocketPower filed this action against Strio in San Francisco
                                          14   Superior Court with no other defendants (Dkt. No. 11-1, Exh. 4). Strio removed (Dkt. No. 1).
                                          15   The operative complaint alleged four claims: (i) declaratory judgment that the non-compete
                                          16   provisions in the Strio/RocketPower employment/independent contractor/consultant agreements
                                          17   are void under California law; (ii) intentional interference with RocketPower’s contractual
                                          18   relations with its clients (like Minted and Reflektive); (iii) negligent interference with
                                          19   prospective economic advantage through its relations with its clients (like Minted and
                                          20   Reflective); (iv) and violations of all three prongs of Section 17200 of the California Business
                                          21   and Professions Code (Dkt. No. 11-1, Exh. 5 at 12, 15–17).
                                          22          Strio now moves to dismiss or alternatively to transfer this action to the District of
                                          23   Minnesota (Dkt. No. 8). This order follows full briefing (Dkt. Nos. 11, 16) and oral argument.
                                          24                                               ANALYSIS
                                          25          This order grants defendant’s motion to transfer. The forum-selection clause in the
                                          26   agreements executed between Strio and its contractors/employees is enforceable and binding on
                                          27   interested parties to the agreements, namely RocketPower. This action shall be transferred to the
                                          28   District of Minnesota.


                                                                                                 3
                                           1          1.         ROCKETPOWER’S REQUEST FOR JUDICIAL NOTICE.
                                           2          RocketPower requests for judicial notice of five items. These items will be permitted to a
                                           3   limited extent.
                                           4          Rule 201(b)(2) provides that “[t]he court may judicially notice a fact that is not subject to
                                           5   reasonable dispute because it . . . can be accurately and readily determined from sources whose
                                           6   accuracy cannot reasonably be questioned.” Here, RocketPower seeks judicial notice of five
                                           7   pleadings already filed in the public record (Dkt. No. 11-1). Specifically, RocketPower seeks
                                           8   notice of three pleadings filed in the action between the parties in the District of Minnesota,
                                           9   namely (i) the complaint, (ii) the answer, and (iii) the answer and counterclaim (id., Exhs. 1–3),
                                          10   and two pleadings filed in this dispute in the San Francisco Superior Court prior to removal,
For the Northern District of California




                                          11   namely (iv) the complaint and (v) the first amended complaint (id., Exhs. 4–5).
    United States District Court




                                          12          Each of these pleadings have been publically filed. This renders only the pleading, the
                                          13   date of the pleading, and information contained therein as having been pled appropriate for
                                          14   judicial notice. To this limited extent, the five items requested for judicial notice is GRANTED.
                                          15          2.         THE FORUM-SELECTION CLAUSE.
                                          16          An action may be transferred to another district “where it might have been brought.”
                                          17   28 U.S.C. § 1404(a). A forum-selection clause has “controlling weight in all but the most
                                          18   exceptional cases.” Atlantic Marine Constr. Co., v. U.S. Dist. Court for W. Dist. Of Texas, 571
                                          19   U.S. 49, 63 (2013) (citation omitted). Still, “[a] contractual choice-of-forum clause should be
                                          20   held unenforceable if enforcement would contravene a strong public policy of the forum in
                                          21   which suit is brought, whether declared by statute or by judicial decision.” Bremen v. Zapata
                                          22   Off-Shore Co., 407 U.S. 1, 15 (1972).
                                          23          The agreement between Strio/RocketPower and the independent contractors contains the
                                          24   following forum-selection clause (Dkt. No. 8-1, Exh. B at 7) (emphasis added):
                                          25                     G.   Choice of Law/Forum Selection and Consent to
                                                                      Personal Jurisdiction. This Agreement shall be
                                          26                          governed, construed and determined according to the
                                                                      laws of the State of Minnesota without reference to
                                          27                          principles of conflicts of law. Any claims for
                                                                      specific performance or injunctive relief relating to
                                          28                          or arising out of this Agreement shall be heard solely
                                                                      in Hennepin County District Court in the State of

                                                                                             4
                                           1                          Minnesota. Contractor and SC/RP consent to the
                                                                      exclusive jurisdiction of Hennepin County District
                                           2                          Court for such claims. It shall be a violation of this
                                                                      Agreement for Contractor or SC/RP to bring any
                                           3                          action in any other court if that action relates to or
                                                                      arises out of this Agreement in any manner.
                                           4
                                               SC/RP means Strio Consulting/RocketPower. The employment agreements exchange the words
                                           5
                                               “Contractor” for “Employee” but otherwise contain the identical provision. RocketPower is
                                           6
                                               therefore explicitly subject to these forum-selection clauses. Because the first claim in the
                                           7
                                               operative complaint seeks a declaratory judgment that the non-compete provisions in these
                                           8
                                               agreements are void under California law, these forum-selection clauses govern this complaint.
                                           9
                                                      Turning to the consultant agreement executed by Covert and Sherron, and therefore, the
                                          10
                                               agreements that cover the latter three claims alleged by the operative complaint, those
For the Northern District of California




                                          11
                                               agreements did not refer to RocketPower at all. Instead, they contained the following nearly
    United States District Court




                                          12
                                               identical forum-selection clause (Dkt. No. 11-3, Exhs. B at 7, E at 7) (emphasis added):
                                          13
                                                              G.      Choice of Law/Forum Selection and Consent to
                                          14                          Personal Jurisdiction. This Agreement shall be
                                                                      governed, construed and determined according to the
                                          15                          laws of the State of Minnesota without reference to
                                                                      principles of conflicts of law. Any claims for
                                          16                          specific performance or injunctive relief relating to
                                                                      or arising out of this Agreement shall be heard solely
                                          17                          in Hennepin County District Court in the State of
                                                                      Minnesota. Consultant and Strio consent to the
                                          18                          exclusive jurisdiction of Hennepin County District
                                                                      Court for such claims. It shall be a violation of this
                                          19                          Agreement for Employee or Strio to bring any action
                                                                      in any other court if that action relates to or arises
                                          20                          out of this Agreement in any manner.
                                          21          Nevertheless, this clause also binds RocketPower. Our court of appeals has held that a
                                          22   court may enforce a forum-selection clause against a nonsignatory to a contract where “the
                                          23   alleged conduct of the non-parties is closely related to the contractual relationship.”
                                          24   Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 n.5 (9th Cir. 1988); see also Holland
                                          25   Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 454 (9th Cir. 2007). Here, RocketPower’s
                                          26   allegations are predicated on its close relationship with Strio, namely that RocketPower is a joint
                                          27   employer of recruits like consultants Covert and Sharron. These claims are “closely related” to
                                          28   the recruit agreements. RocketPower is therefore bound to the forum-selection clause.


                                                                                                5
                                           1          Plaintiff argues that the forum-selection clause is unenforceable against RocketPower for
                                           2   two reasons. First, RocketPower did not agree to the forum-selection clause in any of the
                                           3   agreements. Second, the clause contravenes California’s strong public policy of litigating labor
                                           4   disputes that arise in California within the state.
                                           5          Turning to plaintiff’s first argument, RocketPower argues that it is not bound to a
                                           6   contract it did not sign. RocketPower attempts to distinguish Manetti-Farrow, Inc. v. Gucci
                                           7   America, Inc. (Neither party mentioned Holland America Line Inc. v. Wartsila North America,
                                           8   Inc.) Specifically, RocketPower argues that the purpose of the holding was to resolve all claims
                                           9   in the same forum. According to RocketPower, this purpose could not occur here due to the
                                          10   continuing litigation in Minnesota.
For the Northern District of California




                                          11          A closer examination of our court of appeals’ decisions, however, undermines
    United States District Court




                                          12   RocketPower’s argument. The conclusions were not based on mere efficiency. Rather, the
                                          13   central issue in both decisions was whether the nonsignatories were on notice of the clause.
                                          14          More specifically, in Manetti-Farrow, our court of appeals held that a variety of
                                          15   nonsignatory defendants would be bound to a forum-selection clause. See 858 F.2d at 510.
                                          16   Specifically, the nonsignatory defendants were each involved in some way in ratifying or
                                          17   executing the contract between the signatories. Id. at 511. Our court of appeals therefore
                                          18   subjected the forum-selection clause to all signatory and nonsignatory defendants.
                                          19          Similarly, in Holland America, our court of appeals again bound two nonsignatory
                                          20   defendants to a forum-selection clause. 485 F.3d at 454. There, the plaintiff, Holland America,
                                          21   entered into a contract with Bureau Veritas obligating Bureau Veritas to perform surveys of the
                                          22   plaintiff’s cruise ships. Id. at 455. The signatories to the contract were Holland America and
                                          23   Bureau Veritas. An accident caused severe damage to one of the plaintiff’s ships. The plaintiff
                                          24   alleged claims against Bureau Veritas and several entities, including BVNA and BV Canada.
                                          25   Ibid. Our court of appeals noted that while Bureau Veritas, BVNA, BV Canada, were separate
                                          26   entities, “Holland America’s relationship with BV Canada and BVNA arose out of and was
                                          27   intimately related to its relationship with Bureau Veritas.” Id. at 456 n.2. Thus, our court of
                                          28   appeals held that the forum-selection clause applied to claims against nonsignatories BVNA and


                                                                                                     6
                                           1   BV Canada “because any transactions between those entities and Holland America took place as
                                           2   part of the larger contractual relationship between Holland America and Bureau Veritas.” Id. at
                                           3   456.
                                           4          So too here. The recruits’ relationship with non-signatory RocketPower arose out of the
                                           5   these agreements executed with Strio. Some of the agreements with the recruits mentioned
                                           6   RocketPower by name. RocketPower therefore surely knew that the very clause saying it too
                                           7   would litigate in Minnesota was in the written agreement imposed on some of its employees and
                                           8   contractors. Yet, even if RocketPower did not know, RocketPower reaped profits from this
                                           9   arrangement, and so it should have known that it had foisted this forum on scores of recruits.
                                          10   Accordingly, fairness requires that RocketPower take some of the same Minnesota medicine it
For the Northern District of California




                                          11   had helped force down the throat of the employees. When the employees became bound to
    United States District Court




                                          12   litigate in Minnesota, RocketPower did as well.
                                          13          Turning to plaintiff’s second argument, California Labor Code Section 925 makes forum-
                                          14   selection clauses voidable per public policy. Section 925 states, in part (emphasis added):
                                          15                  (a)    An employer shall not require an employee who
                                                                     primarily resides and works in California, as a
                                          16                         condition of employment, to agree to a provision that
                                                                     would do either of the following:
                                          17
                                                                     (1)       Require the employee to adjudicate outside
                                          18                                   of California a claim arising in California.
                                          19                         (2)       Deprive the employee of the substantive
                                                                               protection of California law with respect to a
                                          20                                   controversy arising in California.
                                          21                  (b)    Any provision of a contract that violates subdivision
                                                                     (a) is voidable by the employee, and if a provision is
                                          22                         rendered void at the request of the employee, the
                                                                     matter shall be adjudicated in California and
                                          23                         California law shall govern the dispute.
                                          24          RocketPower is not an employee and therefore Section 925 does RocketPower no good.
                                          25   Furthermore, the provisions which violate subsection (a) are not void, but voidable at the request
                                          26   of the employee. As contractual provisions that violate Section 925 are not per se unenforceable,
                                          27   RocketPower cannot slide its way into Section 925 through Section 17200’s unlawful prong.
                                          28   These arguments are rejected.


                                                                                                 7
                                           1                                            CONCLUSION
                                           2          For the foregoing reasons, defendant’s motion to transfer is GRANTED. The Clerk shall
                                           3   TRANSFER   this civil action to the United Stated District Court for the District of Minnesota.
                                           4   Defendant’s motion to dismiss for lack of personal jurisdiction is DENIED AS MOOT. To the
                                           5   limited extent stated, RocketPower’s request for judicial notice is GRANTED.
                                           6
                                           7          IT IS SO ORDERED.
                                           8
                                           9   Dated: July 17, 2019.
                                                                                                  WILLIAM ALSUP
                                          10                                                      UNITED STATES DISTRICT JUDGE
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                8
